—Appeal from a judgment of Steuben County Court (Furfure, J.), entered March 27, 2000, convicting defendant after a jury trial of, inter alia, criminal possession of a controlled substance in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed.
Same memorandum as in People v Lewis (305 AD2d 993 [2003]).
All concur except Gorski and Lawton, JJ., who dissent and vote to reverse in accordance with the same dissenting memorandum as in People v Lewis (305 AD2d 993 [2003]). Present— Hurlbutt, J.P., Kehoe, Gorski, Lawton and Hayes, JJ.